DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
Claims 1, 4-21 are pending.  Claim 1 is independent.  
Response to Amendment
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicants amendment to the claim.
The rejection of claims 1-3 and 6-10 under 35 U.S.C. 103 as obvious over Balkus et al. (Enzyme Immobilization via Electrospinning Top Catal (2012) 55:1057–1069, 28 September 2012) in light of the state of the art reference Koenig, K., Beukenberg, K., Langensiepen, F. et al. A new prototype melt-electrospinning device for the production of biobased thermoplastic sub-microfibers and nanofibers. Biomater Res 23, 
The rejection of claims 4-5 and 11-21 under 35 U.S.C. 103 as being unpatentable over Balkus et al. (Enzyme Immobilization via Electrospinning Top Catal (2012) 55:1057–1069, 28 September 2012) in light of the state of the art reference Koenig, K., Beukenberg, K., Langensiepen, F. et al. A new prototype melt-electrospinning device for the production of biobased thermoplastic sub-microfibers and nanofibers. Biomater Res 23, 10 (2019) as applied to claims 1-3 and 6-10 above and further in view of Soleimani et al. (alpha-Amylase immobilization on the silica nanoparticles for cleaning performancetowards starch soils in laundry detergents Journal of Molecular Catalysis B: Enzymatic 74 (2012) 1–5) is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, and 9-11, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US2012021026A1).
Glenn et al. (US2012021026A1) teach an active agent enzyme delivery system [0002 and 0005] comprising a plurality of electroblown pullulan fibers (see page 5, [0055]) and an enzymatic active agent (see page 6, [0068], right side of page).

Limitation to wherein the enzyme is present in an amount of 0.1 to 40 wt% and limitation to wherein the percent of active enzyme after encapsulation is 50 to 100%, is taught in [0071] teaching the surface resident coating may comprise from about 10% to about 100% active agents by weight of the surface resident coating, in one embodiment from about 30% to about 100%, and in another embodiment from about 50% to about 100%.  See page 6, [0071] and page 7, [0076] teaching microcapsules of active agents.
Limitation to wherein at least a portion of the electroblown pullulan fibers have a fiber diameter of 25 microns (micrometer) or less is met by page 2, [0023] teaching an average diameter of less than 1 micrometer (micron).  
Limitation to claim 4 wherein the electroblown pullulan fibers have a crystallinity of 20 to 54% and claim 5 to wherein the electroblown pullulan fibers have a crystallinity less than 35% is met by the art teaching the same water soluble polymers as claimed formed into fibers for delivering enzymatic active agents, thus it is reasonable to expect that they would have the same crystallinity.  Regarding the claim 17 limitation to the solubiliy of the electroblown pullulan fibers having a solubility of 7.7 mg/mL or less in water at a temperature of 0 to 30 degrees C it is reasonable for one of ordinary skill to presume that the claimed solubility of the pullulan fibers described by the art would encompass the same properties as claimed.

Regarding claim 10 limitation to wherein the aqueous composition comprises 70 wt% or less is taught on page 3, [0036] teaching from about 0.5% to about 15% moisture which one of ordinary skill would envisage as water.
[0068] on page 6 teaches the claim 11 limitation for the enzyme utility in liquid dishwashing detergent composition comprising 70 wt% or less of water (see also [0036] and page 15, [0136].
Regarding the enzyme leakage claims 13-16, 18 and 21, it is the Examiners position that the prior art teaching of a stable article [0047] made from the same electroblown pullulan fibers comprising the same enzymes for utility in liquid detergents would have the similar properties of enzyme leakage after the claimed amount of time in days or minutes as recited by claims 13-16, 18 and 21, because the art teaches the same pullulan fibers with the same microencapsulated enzymatic active agent delivery and thus, one of ordinary skill would expect the similar properties of release and leakage as recited by claims 13-16, 18 and 21.  
Limitation of claim 19 in a laundry prespotting composition comprising 70 wt% or less of water based on the total weight of the laundry prespotting composition is taught in [0152] teaching intention for use in laundering of clothes with [0172] and [0242] and without water [0114].  

Glenn et al. (US2012021026A1) do not exemplify the claimed electroblown pullulan fibers in their enzymatic delivery laundry detergents as required by claim 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed enzyme delivery system because Glenn et al. (US2012021026A1) suggests and guides one of ordinary skill to deliver enzymes with the use of electroblown pullulan fibers encapsulated with enzyme active agents in liquid, powder, and sheet based detergents in general.
Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US2012021026A1) as applied to claims 1, 4-5, and 9-11, 13-21 above, and further in view of Glenn Jr. et al. (US20120058166A1).
Glenn et al. (US2012021026A1) is relied upon as set forth above.  However, Glenn et al. (US2012021026A1) do not teach the enzymes of claims 6-8 and 12.
In the analogous art, by the same inventor, Glenn Jr. et al. (US20120058166A1) teach pullulan fibers for delivering perfume [0003] and the claimed enzymes in [0261-0262] wherein the pullulan filaments include proteases, amylases, lipases, cellulases, peroxidases, and mixtures thereof of any suitable origin, such as vegetable, animal, bacterial, fungal and yeast origin. See page 22, bottom right, [0261-0262] also encompassing limitation of claim 6 to wherein the enzyme is provided in a composition 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed enzyme delivery system because Glenn et al. (WO2012/003349A2) teach enzyme delivery in general, and the same inventor Glenn Jr. et al. (US20120058166A1) guide one of ordinary skill to the claimed enzymes in the same pullulan filaments include proteases, amylases, lipases, cellulases, peroxidases as required by the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/Examiner, Art Unit 1764